OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contention that he informed the police, during the questioning at which he had voluntarily appeared, that he had arranged for an appointment with an attorney, would have been insufficient as a matter of law to establish the indelible attachment of the right to counsel (People v Rowell, 59 NY2d 727; People v Johnson, 55 NY2d 931; compare, People v Skinner, 52 NY2d 24).
Accordingly, defendant was not entitled to have the court charge the jury that his right to counsel could have attached under these circumstances, even if he were not in custody.
We have examined defendant’s other contentions and find them to be without merit.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur; Judge Titone taking no part.
Order affirmed in a memorandum.